955 So.2d 664 (2007)
Troy P. VILLAR, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D06-3702.
District Court of Appeal of Florida, First District.
May 14, 2007.
Troy P. Villar, pro se, Appellant.
Kim Fluharty, General Counsel, and Anthony Andrews, Assistant General Counsel, Tallahassee, for Appellee.
BROWNING, C.J.
Troy P. Villar (Appellant) alleges the Florida Parole Commission must schedule his parole hearings every two years and refund a lien on his inmate trust account. We affirm as to the rescheduling of parole hearings but reverse as to the lien claim. See Yasir v. McDonough, 31 Fla. L. Weekly D1459, ___ So.2d ___, 2006 WL 1419271 (Fla. 1st DCA May 25, 2006); Cox v. Crosby, 31 Fla. L. Weekly D310, ___ So.2d ___, 2006 WL 176681 (Fla. 1st DCA Jan.26, 2006), review granted by McDonough v. Cox, 924 So.2d 809 (Fla.2006). We direct the circuit court to order reimbursement of any funds that may have been withdrawn from Appellant's account to satisfy the improper lien order.
*665 AFFIRMED in part and REVERSED in part.
BENTON and LEWIS, JJ., concur.